CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with and asterisk ("[******]") to denote where omissions have
been made. The confidential material will befiled with the Securities and
Exchange Commission.



FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This First Amended and Restated Employment Agreement ("Agreement") dated this
30th day of April, 2008 between Choice Hotels International, Inc. ("Employer"),
a Delaware corporation with principal offices at 10750 Columbia Pike, Silver
Spring, Maryland 20901, and Stephen P. Joyce ("Employee"), sets forth the terms
and conditions governing the employment relationship between Employee and
Employer, and replaces the Employment Agreement between the parties dated March
20th, 2008 (the "First Employment Agreement").

Employment
. During the first six (6) months of the Term, as hereinafter defined, Employer
hereby employs Employee as President and Chief Operating Officer ("COO"), and
thereafter during the remainder of the Term as President and Chief Executive
Officer ("CEO"). Employee hereby accepts such employment upon the terms and
conditions hereinafter set forth and agrees to faithfully and to the best of his
ability perform such duties as may be from time to time assigned by Employer's
CEO or Employer's Board of Directors (the "Board of Directors") (while he is
COO) and by the Board of Directors (while he is CEO), such duties to be rendered
at the principal office of Employer, subject to reasonable travel. Employer
shall assign to Employee only those duties consistent with his position as
President and COO or President and CEO, as applicable. Employee, in his position
as President and COO, shall report directly to Employer's CEO and the Board of
Directors and all senior executives of Employer shall report either directly to
Employee or indirectly through other senior executives. Employee, in his
position as President and CEO, shall report directly to the Board of Directors
and all senior executives of Employer shall continue to report either directly
to Employee or indirectly through other senior executives. Employee also agrees
to perform his duties in accordance with policies established by the Board of
Directors, which may be changed from time to time. During the Term, Employee
shall be nominated by the Board of Directors for election to the Board of
Directors as a Class III director.
Term
. Subject to the provisions for termination hereinafter provided, the term of
this Agreement (the "Term") shall begin on May 1, 2008 (the "Effective Date")
and shall terminate five (5) years thereafter (the "Termination Date").
Compensation
. For all services rendered by Employee under this Agreement during the Term,
Employer shall pay Employee the following compensation:
Salary
. A base salary at the rate of Six Hundred Seventy-Five Thousand Dollars
($675,000) per annum while he is employed as COO, which will be increased to
Seven Hundred Seventy-Five Thousand Dollars ($775,000) per annum when he becomes
CEO. The base salary will be payable in equal bi-weekly installments, less
required and authorized deductions and withholdings. Such salary shall be
reviewed by the Compensation Committee of the Board of Directors on the next
annual review of officers and each annual review thereafter and may be increased
at the discretion of Employer. If the base salary is increased it shall not
thereafter be decreased during the Term.
Incentive Bonus
. Beginning in fiscal year 2008 and continuing through the Term, Employee shall
have the opportunity to earn a target bonus of One Hundred Percent (100%) per
annum of the base salary set forth in subparagraph 3(a) above in Employer's
bonus plans as adopted from time to time by the Board of Directors. The fiscal
year 2008 bonus will not be pro-rated and will be paid if earned as if Employee
was employed by Employer the entire year. If earned, the bonus will be paid no
later than March 15 of the year following the year in which the bonus was
earned.
Initial Awards of Performance-Based Restricted Stock and Stock Options
. On the Effective Date, Employer shall issue to Employee: (i) such number of
restricted shares of Choice Hotels' common stock ("Common Stock") that have a
fair market value on the Effective Date in the amount of Two Million Three
Hundred Ten Thousand Nine Hundred Eighteen Dollars ($2,310,918), vesting of
which shall occur in four (4) equal annual installments beginning one (1) year
from the Effective Date; (ii) such number of options to purchase Common Stock
that have a Black-Scholes valuation on the Effective Date equal to Two Million
Eight Hundred Eighty-One Thousand Nine Hundred Twenty-One Dollars ($2,881,921),
which options shall have an option exercise price at least equal to the current
fair market value on the Effective Date of the underlying stock to which such
options relate and shall vest in four (4) equal annual installments beginning
one (1) year from the Effective Date; and (iii) such number of performance based
restricted stock units that have a fair market value on the Effective Date in
the amount of Two Million Dollars ($2,000,000), vesting of which shall occur
five (5) years from the Effective Date, provided (in the case of this clause
(iii) only) that there is [******] (the "Initial PBRS").
Automobile
. Employer shall provide Employee with an allowance for automobile expenses of
One Thousand One Hundred Dollars ($1,100) per month beginning on the Effective
Date.
Club Membership
. Employer shall provide Employee with an appropriate corporate membership,
including initial and annual fees, at a dining and/or recreational club at the
choice of Employee for the purpose of business entertainment.
Stock Awards and Option Grants
. In addition to the awards set forth in Section 3(c) above, Employee shall be
eligible to receive annual awards of options to purchase Common Stock and/or
performance-based restricted stock ("Annual Awards") under the Choice Hotels
International, Inc. Long Term Incentive Plan (the "LTIP"), or similar plan, in
accordance with the policy of the Board of Directors as in effect from time to
time. The value of the Annual Awards issued to Employee each year after the
Effective Date will be based on a multiple of Employee's base salary, which
multiple shall be determined in the discretion of the Compensation Committee of
the Board of Directors, but in no event will the Annual Awards have a value of
less than $1,550,000 on the date of grant. The value of stock options will be
based on a Black-Scholes valuation. Awards of performance-vested restricted
shares will be referred to herein as the "PVRS."
SERP and Deferred Compensation Plan
. From and after the commencement of Employee's employment, Employee shall
participate in the Choice Hotels International, Inc. Supplemental Executive
Retirement Plan (the "SERP") and the Choice Hotels International Executive
Deferred Compensation Plan approved September 25, 2002 (the "Deferred Comp
Plan"). As applied to Employee, Section 1.11 of the SERP shall be amended by
adding the following at the end thereto: "From and after attaining age
fifty-five (55), the Participant's Years of Service shall be deemed to be his
actual Years of Service plus ten (10) years". For purposes of Section 5.1 of the
Deferred Comp Plan, Employee upon attaining age fifty-five (55) shall be deemed
to have ten (10) Years of Service.
Use of Employer's Aircraft
. When Employee becomes CEO, Employee shall, subject to availability, have the
right to use Employer's corporate aircraft for personal use for up to
twenty-five (25) flight hours per year during the Term consistent with
Employer's Aircraft Use Policy.
Reimbursement of Expenses
. Employee shall be entitled to receive prompt reimbursement for all reasonable
(given the position and title of Employee) expenses incurred by Employee in the
performance of services hereunder, including all expenses of travel and living
expenses while away from home on business or at the request of and in the
service of Employer in accordance with Employer's policy for Employer's
President and COO or President and CEO, as applicable. Such expenses will be
reimbursed by Employer no later than March 15 of the calendar year following the
year in which the expenses were incurred.
Other Benefits
. Employee shall, when eligible, be entitled to participate in all other
retirement, health, welfare and fringe benefit plans and policies, including
Employer's vacation policy, generally accorded the other most senior executive
officers of Employer as are in effect from time to time on the same basis as
such other senior executive officers at the participation level associated with
Employer's President and COO or President and CEO, as applicable. Such
participation level shall be no less favorable than that generally accorded to
the other most senior executive officers of Employer.
Gross-Up Payments
. Employer shall provide additional payments to Employee on a fully grossed up
basis to cover applicable federal, state and local income and excise taxes, when
and to the extent, if any, that such taxes are payable by Employee with respect
to compensation set forth under Sections 3(d), 3(e) and 3(h).

Extent of Services
. Employee shall devote his full professional time, attention, and energies to
the business of Employer, and shall not, during the Term,

be engaged in any other business activity whether or not such business activity
is pursued for gain, profit, or other pecuniary advantage; but the

foregoing shall not be construed as preventing Employee from investing his
assets in (i) the securities of public companies, or (ii) the securities of
private companies or limited partnerships outside the lodging industry, if such
holdings are passive investments of one percent (1%) or less of outstanding
securities and Employee does not hold positions of officer, employee or general
partner in such companies or partnerships. Employee shall be permitted to serve
as a director of companies outside of the lodging industry so long as such
service does not inhibit his performance of services to Employer. Employee shall
not be permitted to serve as a director of any company within the lodging
industry unless (i) Employer's Corporate Compliance officer has determined in
advance that there is no conflict of interest and (ii) such service does not
inhibit his performance of services to Employer. Employee warrants and
represents that he has no contracts with, or obligations to, others which would
materially inhibit the performance of his services under this Agreement.
Employee may engage in charitable, civic, fraternal, professional and trade
association activities that do not materially interfere with Employee's
obligations to Employer.
Disclosure and Use of Confidential Information, Non-Compete
.
 a. Employee recognizes and acknowledges that information about Employer's and
    affiliates' present and prospective clients, customers, franchises,
    management contracts, acquisitions and personnel, as they may exist from
    time to time, and to the extent it has not been otherwise disclosed, is a
    valuable, special and unique asset of Employer's business ("Confidential
    Information"). Throughout the Term and after termination or expiration of
    this Agreement for whatever cause or reason Employee shall not directly or
    indirectly, or cause others to, make use of or disclose to others any
    Confidential Information; provided that Employee may disclose any
    information (i) as may be required by Employee's duties to Employer and for
    the benefit of Employer, (ii) as may be required by applicable law, order,
    regulation or ruling, and (iii) as may be required or appropriate in
    response to any summons or subpoena in connection with any litigation.
    Notwithstanding the foregoing, Confidential Information does not include
    information which (i) was or becomes generally available to the public other
    than as a result of a disclosure by Employee; or (ii) is developed by
    Employee or on his behalf without reliance on information furnished to
    Employee by Employer or its agents.
 b. For a period of two (2) years after the expiration or termination of
    Employee's employment with Employer, Employee will not, except as required
    by Employee's duties for Employer and for the benefit of Employer, or with
    the prior written consent of the Board of Directors, directly or indirectly,
    own, manage, operate, join, control, finance or participate in the
    ownership, management, operation, control or financing of, or be connected
    as an officer, director, employee, partner, principal, agent,
    representative, consultant or otherwise with, or use or permit Employee's
    name to be used in connection with, any business or enterprise which is
    engaged in the mid-market or economy hotel franchising business or any other
    line of business in which Employer is materially engaged at the time of
    termination ("Competing Business") in the United States or Canada; provided,
    however, the foregoing shall not be construed as preventing Employee from
    (i) investing his assets in (A) the securities of any Competing Business
    that is a public company; or (B) the securities of any Competing Business
    that is a privately held corporation, limited partnership, limited liability
    company or other business entity, if such holdings are passive investments
    of one percent (1%) or less of such entity's outstanding securities; or (ii)
    becoming an employee, agent or representative of, consultant to, or
    otherwise connected with any business entity that has multiple lines of
    business, some of which are not a Competing Business, if Employee's services
    for such entity are restricted so that he will provide no services or other
    assistance in support of, and will not otherwise be involved with, any such
    Competing Business conducted by such entity.
 c. During the Term and for a period of two (2) years after its expiration or
    termination, Employee agrees not to solicit for employment, directly or
    indirectly, on his behalf or on behalf of any person or entity, other than
    on behalf of Employer, any person employed by Employer, or its subsidiaries
    or affiliates during such period, unless Employer consents in writing;
    provided that Employee shall not be precluded from hiring any such employee
    who (i) initiates discussions regarding such employment without any direct
    or indirect solicitation by Employee and responds to any general public
    advertisement or (ii) was not an employee of Employer during the three (3)
    month period prior to commencement of employment discussions between
    Employee and such employee. Additionally, during such period, Employee
    agrees not to solicit for business nor to solicit to end their relationship
    with Employer any person or entity who was a franchisee of Employer (or its
    subsidiaries) during the Term; provided, however, the foregoing shall not be
    construed as preventing Employee from soliciting business from any such
    franchisee that is for a line of business other than any Competing Business.
 d. Employee acknowledges and agrees that the restrictions contained in this
    Section 5 are reasonable and necessary to protect and preserve the
    legitimate interests, properties, goodwill and business of Employer, that
    Employer would not have entered into this Agreement in the absence of such
    restrictions and that irreparable injury will be suffered by Employer should
    Employee breach any of those provisions. Employee represents and
    acknowledges that (i) Employee has been advised by Employer to consult
    Employee's own legal counsel in respect of this Agreement, and (ii) that
    Employee has had full opportunity, prior to execution of this Agreement, to
    review thoroughly this Agreement with Employee's counsel. Employee further
    acknowledges and agrees that a breach of any of the restrictions in this
    Section 5 cannot be adequately compensated by monetary damages and that
    Employer shall be entitled to seek preliminary and permanent injunctive
    relief, without the necessity of proving actual damages, as well as any
    other appropriate equitable relief, which rights shall be cumulative and in
    addition to any other rights or remedies to which Employer may be entitled.
    In the event that any of the provisions of this Section 5 should ever be
    adjudicated to exceed the time, geographic, service, or other limitations
    permitted by applicable law in any jurisdiction, it is the intention of the
    parties that the provision shall be amended to the extent of the maximum
    time, geographic, service, or other limitations permitted by applicable law,
    that such amendment shall apply only within the jurisdiction of the court
    that made such adjudication and that the provision otherwise be enforced to
    the maximum extent permitted by law.

Notices
. Any notice, request or demand required or permitted to be given under this
Agreement shall be in writing, and shall be delivered personally to the
recipient or, if sent by certified or registered mail or overnight courier
service to his residence in the case of Employee, or to its principal office in
the case of Employer, return receipt requested. Such notice shall be deemed
given when delivered if personally delivered or when actually received if sent
certified or registered mail or overnight courier.
Constructive Termination
.
 a. Nothing contained in this Agreement is intended to nor shall be construed to
    abrogate, limit or affect the powers, rights and privileges of (i) Employee
    to resign from the positions set forth in Section 1 during the Term pursuant
    to the terms set forth in this Agreement or (ii) the Board of Directors or
    Employer's stockholders to remove Employee from the positions set forth in
    Section 1, with or without Cause (as defined in Section 10 below), during
    the Term or to elect someone other than Employee to those positions, as
    provided by law and the By-Laws of Employer. In the event Employer elects to
    terminate Employee's employment without Cause, Employer must provide
    Employee with fourteen (14) days' prior written notice.
 b. If Employee is Constructively Terminated (as defined in Section 7(c) below),
    it is expressly understood and agreed that Employee's rights under this
    Agreement shall in no way be prejudiced except as expressly otherwise
    provided for herein. Employee shall, at his sole discretion, either (i)
    assume another position with Employer under a title and terms that are
    mutually agreed upon by Employer and Employee or (ii) if such Constructive
    Termination occurs (x) within two (2) years of the Effective Date, be
    entitled to receive all forms of compensation referred to in Sections 3(a)
    through 3(g) and Section 3(k) above for three (3) years after the date of
    such Constructive Termination, payable in installments in accordance with
    Employer's payroll cycle, including bonuses (calculated based only on the
    actual payout of the EPS portion of the bonus as all Employer's officers
    receive in a given year) but excluding ungranted stock options and
    restricted shares or (y) more than two (2) years after the Effective Date,
    be entitled to receive all forms of compensation referred to in Sections
    3(a) through 3(g) and Section 3(k) above for the longer of the remainder of
    the Term or two (2) years, payable in installments in accordance with
    Employer's payroll cycle, including bonuses (calculated based only on the
    actual payout of the EPS portion of the bonus as all Employer's officers
    receive in a given year) but excluding ungranted stock options and
    restricted shares. The period of time that Employee receives compensation
    pursuant to clause (ii)(x) or (ii)(y) above shall be referred to as the
    "Constructive Termination Severance Period". Additionally, except for the
    Initial PBRS, all unvested shares of restricted Common Stock and stock
    options then held by Employee shall continue to vest as otherwise set forth
    herein during the applicable Constructive Termination Severance Period. With
    respect to the Initial PBRS, if the Initial PBRS would otherwise be deemed
    to have vested pursuant to the terms set forth in Section 3(c)(iii) above,
    Employee will be entitled to vesting of a fraction of the Initial PBRS, the
    numerator of which is the amount of time from the Effective Date until the
    date of Constructive Termination (rounded to the nearest whole number of
    years) and the denominator of which is five (5) years. With respect to the
    PVRS, such shares will not continue to vest following any such Constructive
    Termination, nor will they immediately become vested or exercisable
    immediately following any such Constructive Termination. If required under
    section 409A of the Internal Revenue Code (the "Code"), any payments which
    would otherwise be made to Employee during the first six (6) months
    following the date of Constructive Termination will be deferred and paid to
    Employee in a lump sum amount six (6) months following the date of
    Constructive Termination together with interest at the Applicable Federal
    Rate (the "AFR") on such date; provided, however, that any payments or
    benefits provided under this Section 7(b) that may be considered deferred
    compensation under section 409A of the Code but that do not exceed the
    Section 409A Limit (as defined below) and which qualify as separation pay
    under Treasury Regulation Section 1.409A-1(b)(9)(iii), may be paid within
    the first six (6) months following Employee's Constructive Termination under
    this Agreement. For purposes of this Agreement, "Section 409A Limit" means
    two (2) multiplied by the lesser of: (i) the annualized compensation paid to
    Employee during Employer's taxable year preceding the taxable year of
    Employee's Constructive Termination as determined under Treasury Regulation
    Section 1.409A-1(b)(9)(iii)(A)(1) and any related Internal Revenue Service
    guidance; or (ii) the maximum amount of compensation that may be taken into
    account under a qualified plan pursuant to Section 401(a)(17) of the Code
    for the year in which such Constructive Termination occurs. Additionally, if
    Employee is Constructively Terminated then Employer will provide Employee
    and his family health insurance coverage, through COBRA reimbursement, until
    the earlier of eighteen (18) months following such Constructive Termination
    or the date that Employee starts other full-time employment. From and after
    the date of Constructive Termination, Employee shall have no further
    obligation to provide any services to Employer under this Agreement, and
    shall not be required to mitigate damages but nevertheless shall be entitled
    in his sole discretion to pursue other employment. Employer agrees that, if
    Employee's employment is terminated during the Term, Employee is not
    required to seek other employment or to attempt in any way to reduce any
    amounts payable to Employee by Employer. Further, the amount of any payment
    provided hereunder shall not be reduced by any compensation otherwise earned
    by Employee.
 c. For purposes of this Agreement, "Constructively Terminated" shall mean, and
    "Constructive Termination" shall mean termination of employment with
    Employer of Employee after the occurrence of, (i) Employer's removal or
    termination of Employee other than in accordance with Section 10, (ii)
    failure of Employer to place Employee's name in nomination for election or
    re-election to the Board of Directors, (iii) assignment of duties by
    Employer inconsistent with Section 1, (iv) a decrease in Employee's
    compensation or benefits, (v) a change in Employee's title or the line of
    reporting set forth in Section 1, (vi) a significant reduction in the scope
    of Employee's authority, position, duties or responsibilities, (vii) the
    relocating of Employee's office location to a location more than 25 miles
    from Employee's prior principal place of employment; (viii) a change in
    Employer's annual bonus program which would adversely affect Employee or
    (ix) any other material breach of this Agreement by Employer. Except in the
    case of bad faith, Employer shall have an opportunity to cure the basis for
    Constructive Termination during the fourteen (14) day period after written
    notice by Employee to Employer of material breach. If Employer fails to cure
    such basis within such fourteen (14) day period, Employee shall be
    considered to have been Constructively Terminated as of the last day of such
    fourteen (14) day period.

Waiver of Breach
. The waiver of either party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach.
Assignment
. The rights and obligations of Employer under this Agreement shall inure to the
benefit of and shall be binding upon the successors and assigns of Employer. The
obligations of Employee hereunder may not be assigned or delegated.
Termination of Agreement
. This Agreement shall terminate upon the following events and conditions:
 a. Upon expiration of the Term. In the event of termination due to such
    expiration, granting and vesting of all Annual Awards and options and
    shares, including without limitation the PVRS, will cease as of the date of
    such termination.
 b. After written notice by Employer, for Cause, which means a reasonable
    determination by the Board of Directors (i) of Employee's gross negligence,
    willful misconduct or willful nonfeasance in the performance of duties to
    Employer, (ii) of Employee's material breach of this Agreement, (iii) of
    Employee's conviction following final disposition of any available appeal of
    a felony, or pleading guilty or no contest to a felony, or (iv) after an
    investigation in which Employee is accorded his right of due process that
    Employee has committed a material violation of Employer's anti- harassment,
    ethics or discrimination policies. Employee shall be entitled to fourteen
    (14) days advance written notice of termination, except in the case of
    clause (iii) or if the basis for termination constitutes willful misconduct
    on the part of Employee involving dishonesty or bad faith, in which case the
    termination shall be effective upon receipt of notice. Such written notice
    shall specify in reasonable detail the grounds for Cause and Employee shall
    have an opportunity to contest or cure such basis for termination during the
    fourteen (14) day period after receipt of written notice. In the event of a
    termination for Cause, granting and vesting of all Annual Awards and options
    and shares, including without limitation the Initial PBRS and the PVRS, will
    cease as of date of such termination.
 c. Upon written notice by Employer, subject to state and federal laws, if
    Employee is unable to perform the essential functions of the services
    described herein, after reasonable accommodation, for more than 180 days
    (whether or not consecutive) in any period of 365 consecutive days. In the
    event of such termination, all non-vested stock option and other non-vested
    obligations granted after the Effective Date shall continue to vest in
    accordance with their terms, except for the Initial PBRS and the PVRS. With
    respect to the Initial PBRS, if the Initial PBRS would otherwise be deemed
    to have vested pursuant to the terms set forth in Section 3(c)(iii) above,
    Employee will be entitled to vesting of a fraction of the Initial PBRS, the
    numerator of which is the amount of time from the Effective Date until the
    date of such termination (rounded to the nearest whole number of years)
    pursuant to this Section 10(c) and the denominator of which is five (5)
    years. With respect to the PVRS, such shares will not continue to vest
    following such termination, nor will they immediately become vested or
    exercisable immediately following such termination.
 d. Upon Employee's death during the Term. In the event of such termination, all
    non-vested stock option and other non-vested obligations granted after the
    Effective Date shall continue to vest in accordance with their terms, except
    for the Initial PBRS and the PVRS. With respect to the Initial PBRS, if the
    Initial PBRS would otherwise be deemed to have vested pursuant to the terms
    set forth in Section 3(c)(iii) above, Employee will be entitled to vesting
    of a fraction of the Initial PBRS, the numerator of which is the amount of
    time from the Effective Date until date of death (rounded to the nearest
    whole number of years) and the denominator of which is five (5) years. With
    respect to the PVRS, such shares will not continue to vest following such
    termination, nor will they immediately become vested or exercisable
    immediately following such termination.
 e. Upon termination of employment of Employee, after written notice by Employee
    to Employer of voluntary resignation of Employee, which resignation shall
    not be effective, if such resignation is not a Change of Control Termination
    or due to Constructive Termination, until the expiration of ninety (90) days
    after providing such written notice of resignation. In the event of such
    voluntary resignation, granting and vesting of all Annual Awards and options
    and shares, including without limitation the Initial PBRS and the PVRS, will
    cease as of the date of such termination.

Change of Control Severance
.
 a. If, within twelve (12) months after a Change in Control, as defined in
    Section 11(c), there occurs a Change of Control Termination, as defined in
    Section 11(d), Employee shall receive as severance compensation a payment in
    an amount equal to (i) if such Change of Control Termination occurs within
    two (2) years of the Effective Date, all forms of compensation referred to
    in Sections 3(a) through 3(g) and Section 3(k) above for three (3) years
    after the date of such Change of Control Termination, payable in
    installments in accordance with Employer's payroll cycle, including bonuses
    (calculated based only on the actual payout of the EPS portion of the bonus
    as all Employer's officers receive in a given year) but excluding ungranted
    stock options and restricted shares; or (ii) if such Change of Control
    Termination occurs more than two (2) years after the Effective Date, all
    forms of compensation referred to in Sections 3(a) through 3(g) and Section
    3(k) above for the longer of the remainder of the Term or two and one-half
    (2.5) years, payable in installments in accordance with Employer's payroll
    cycle, including bonuses (calculated based only on the actual payout of the
    EPS portion of the bonus as all Employer's officers receive in a given year)
    but excluding ungranted stock options and restricted shares. The period of
    time that Employee receives compensation pursuant to clause (i) or (ii)
    above shall be referred to as the "Change of Control Severance Period".
    Moreover, all unvested shares of restricted Common Stock and stock options
    then held by Employee (except the Initial PBRS) shall automatically become
    fully vested and any and all restrictions thereon shall lapse immediately
    prior to the date of such Change of Control Termination. With respect to the
    Initial PBRS, if the Initial PBRS would otherwise be deemed to have vested
    pursuant to the terms set forth in Section 3(c)(iii) above, Employee will be
    entitled to vesting of a fraction of the Initial PBRS, the numerator of
    which is the amount of time from the Effective Date until the date of Change
    of Control Termination (rounded to the nearest whole number of years) and
    the denominator of which is five (5) years. With respect to the PVRS, such
    shares will not continue to vest following any such Change of Control
    Termination, nor will they immediately become vested or exercisable
    immediately following any such Change of Control Termination. If required
    under section 409A of the Code, any payments which would otherwise be made
    to Employee during the first six (6) months following the date of the Change
    of Control Termination will be deferred and paid to Employee in a lump sum
    amount six (6) months following the date of the Change of Control
    Termination together with interest at the AFR on such date; provided,
    however, that any payments or benefits provided under this Section 11(a)
    that may be considered deferred compensation under section 409A of the Code
    but that do not exceed the Section 409A Limit (as defined in Section 7(b)
    above) and that qualify as separation pay under Treasury Regulation Section
    1.409A-1(b)(9)(iii), may be paid within the first six (6) months following
    Employee's Change of Control Termination under this Agreement. Additionally,
    Employer will provide Employee and his family health insurance coverage,
    through COBRA reimbursement, until the earlier of eighteen (18) months
    following such Change of Control Termination and the date that Employee
    starts other full-time employment.
 b. Employee's right to receive the benefits described in Section 11(a) shall be
    conditioned upon Employee's executing Employer's standard release agreement
    in which Employee releases all claims against Employer.
 c. A Change in Control of Employer shall occur upon the happening of the
    earliest to occur of the following:
     1. Any "person" as such term is used in Sections 13(d) and 14(d) of the
        Securities Exchange Act of 1934, as amended (the "Exchange Act") (other
        than (i) Employer, (ii) any trustee or other fiduciary holding
        securities under an employee benefit plan of Employer, (iii) any
        corporations owned, directly or indirectly, by the stockholders of
        Employer in substantially the same proportions as their ownership of
        stock, or (iv) Stewart Bainum, his wife, their lineal descendants, and
        their spouses (so long as they remain spouses) and the estate of any of
        the foregoing persons, and any partnership, trust, corporation or other
        entity to the extent shares of common stock (or their equivalent) are
        considered to be beneficially owned by any of the persons or estates
        referred to in the foregoing provisions of this Section 11(c) or any
        transferee thereof) becomes the "beneficial owner" (as defined in Rule
        13d-3 under the Exchange Act), directly or indirectly, of securities of
        Employer representing 33% or more of the combined voting power of
        Employer's then outstanding voting securities.
     2. Individuals constituting the Board of Directors on the Effective Date
        and the successors of such individuals ("Continuing Directors') cease to
        constitute a majority of the Board of Directors. For this purpose, a
        director shall be a successor if and only if he or she was nominated by
        a Board of Directors (or a Nominating Committee thereof) on which
        individuals constituting the Board of Directors on the Effective Date
        and their successors (determined by prior application of this sentence)
        constituted a majority.
     3. The stockholders of Employer approve a plan of merger or consolidation
        ("Combination") with any other corporation or legal person, other than a
        Combination which would result in stockholders of Employer immediately
        prior to such Combination owning, immediately thereafter, more than
        sixty-five percent (65%) of the combined voting power of either the
        surviving entity or the entity owning directly or indirectly all of the
        common stock, or its equivalent, of the surviving entity; provided,
        however, that if stockholder approval is not required for such
        Combination, the Change in Control shall occur upon the consummation of
        such Combination.
     4. The stockholders of Employer approve a plan of complete liquidation of
        Employer or an agreement for the sale or disposition by Employer of all
        or substantially all of Employer's stock and/or assets, or accept a
        tender offer for substantially all of Employer's stock (or any
        transaction having a similar effect); provided, however, that if
        stockholder approval is not required for such transaction, the Change in
        Control shall occur upon consummation of such transaction.

 d. "Change of Control Termination" shall mean and include the termination of
    Employee's employment with Employer at any time during the twelve (l2) month
    period after a Change of Control if such termination is (i) by Employer
    without Cause or (ii) a Constructive Termination.

Excise Taxes
.
 a. Notwithstanding anything in this Agreement to the contrary and except as set
    forth below, in the event it shall be determined that any payment that is
    paid or payable to or for the benefit of Employee during the Term
    (collectively, the "Payments") would be subject to the tax imposed by
    Section 4999 of the Code (the "Excise Tax"), Employee shall be entitled to
    receive an additional payment (a "280G Gross-Up Payment") in an amount such
    that, after payment by Employee of all taxes (and any interest or penalties
    imposed with respect to such taxes), including any income and employment
    taxes (and any interest and penalties imposed with respect thereto) and the
    Excise Tax imposed upon such 280G Gross-Up Payment, Employee retains a
    portion of such 280G Gross-Up Payment equal to the Excise Tax imposed upon
    such Payment.
 b. Except as contemplated by Section 12(d), all determinations required to be
    made under this Section 12, including whether and when a Gross-Up Payment is
    required and the amount of such Gross-Up Payment, and the assumptions to be
    utilized in arriving at such determinations shall be made by Accountants
    which determinations shall be provided to Employee and Employer with
    detailed supporting calculations with respect to such Gross-Up Payment at
    the time Employee is entitled to receive any Payment that is a parachute
    payment. For the purposes of this Section 12, the "Accountants" shall mean
    independent certified public accountants mutually agreed upon by Employer
    and Employee, which agreement shall not unreasonably be withheld. All fees
    and expenses of the Accountants shall be borne solely by Employer. For the
    purposes of determining whether any of the Payments will be subject to the
    Excise Tax and the amount of such Excise Tax, all Payments will be treated
    as "parachute payments" within the meaning of section 280G of the Code, and
    all "parachute payments" in excess of Employee's "base amount" (as defined
    under section 280G(b)(3) of the Code) shall be treated as subject to the
    Excise Tax, except to the extent in the opinion of the Accountants that,
    more likely than not, such Payments either do not constitute "parachute
    payments", represent reasonable compensation for services actually rendered
    by Employee (within the meaning of section 280G(b)(4) of the Code) in excess
    of the "base amount," or are "parachute payments" not otherwise subject to
    such Excise Tax. For purposes of determining the amount of a Gross-Up
    Payment, Employee shall be deemed to pay Federal income taxes at the highest
    applicable marginal rate of Federal income taxation for the calendar year in
    which such Gross-Up Payment is to be made and to pay any applicable state
    and local income taxes at the highest applicable marginal rate of taxation
    for the calendar year in which such Gross-Up Payment is to be made. Any
    determination by the Accountants shall be binding upon Employer and
    Employee.
 c. If any tax authority finally determines that a greater Excise Tax should be
    imposed upon the Payments or the Gross-Up Payment that is determined by the
    Accountants, Employee shall be entitled to receive an additional Gross-Up
    Payment calculated on the basis of the additional amount of Excise Tax
    determined to be payable by such tax authority (including related penalties
    and interest) from Employer. Employee shall cooperate with Employer as it
    may reasonably request to permit Employer (at its sole expense) to contest
    the determination of such taxing authority to minimize the amount payable
    under this Section 12(c). If any tax authority finally determines the Excise
    Tax payable by Employee to be less than the amount taken into account
    hereunder in calculating the Gross-Up Payment, Employee shall repay Employer
    within 30 days after Employee's receipt of a tax refund resulting from that
    determination, to the extent of such refund, the portion of the Gross-Up
    Payment attributable to such reduction (including the refunded portion of
    Gross-Up Payment attributable to the Excise Tax and federal, state and local
    income and employment taxes imposed on the Gross-Up Payment being repaid,
    less any additional income tax resulting from receipt of such refund).
 d. Any Gross-Up Payment determined by the Accountants to be due with respect to
    any Payment shall be paid by Employer at the time Employee is entitled to
    receive such Payment, and any Gross-up Payment determined to be due after
    the making of such Payment by reason of an increased assessment by a tax
    authority of Excise Tax, shall be paid at the time that such tax assessment
    is required to be paid by Employee. In no event shall any such Gross-Up
    Payment be made in a manner inconsistent with Treasury Regulation section
    1.409A-3(i)(1)(v).

Legal Fees
. Employer shall reimburse Employee for all reasonable attorneys' fees incurred
in connection with the negotiation and execution of this Agreement, up to a
maximum of $20,000. Such reimbursement will occur by no later than March 15 of
the calendar year following the year in which such expenses are incurred.
Tax Indemnity
. In the event Employee incurs any penalty, interest, or additional taxes
imposed under section 409A of the Code and the corresponding regulations with
respect to amounts payable by the Employer or its affiliates under this
Agreement or otherwise, Employer shall indemnify and hold Employee harmless for
any such taxes, penalty, or interest and any additional federal, state, or local
income or employment taxes imposed on Employee due to satisfaction of the
foregoing indemnification, by payment of an additional amount that causes
Employee's After-Tax Proceeds from such payment to equal the After-Tax Proceeds
that Employee would have had if section 409A of the Code had not applied.
Employee shall give Employer timely notice of any IRS notices and proceedings to
which this indemnity obligation applies. Any and all amounts incurred by
Employee in a year which are subject to Employer's indemnification obligations
shall be paid by Employer in that year (or pursuant to such other schedule or at
such other times as may be required to comply with section 409A of the Code).
D&O Insurance; Indemnification
. Employer shall indemnify Employee against all expenses (including reasonable
attorneys' fees), judgments, fines and amounts paid in settlement, as actually
and reasonably incurred by Employee in connection with any threatened or pending
action, suit or proceeding, whether civil, criminal, administrative or
investigative that Employee is made a party to by reason of the fact that he is
or was performing services as an officer or director of Employer or any of its
subsidiaries to the same extent and on the same terms that such indemnification
is provided to the other directors and most senior executives of Employer. If
applicable, such indemnification shall continue as to Employee even if he has
ceased to be an employee, officer or director of Employer and shall inure to the
benefit of his heirs and estate. During Employee's employment with Employer and
from and after the date that Employee's employment is terminated for whatever
reason, Employee shall receive the same benefits provided to any of Employer's
officers and directors under any D&O insurance or similar policy,
indemnification agreement or Employer policy or under the certificate of
incorporation or by-laws of Employer.
Survival
. The rights and obligations of Employee and Employer set forth in this
Agreement shall survive any termination or expiration of this Agreement to the
extent that such rights and obligations are intended by their terms to so
survive.
Headings
. The section headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
Entire Agreement
. This instrument contains the entire agreement of the parties concerning the
subject matter. It may be changed only by an agreement in writing signed by both
parties. This Agreement supersedes all previous agreements, discussions or
understandings between the parties with respect to the subject matter hereof.
The First Employment Agreement is hereby terminated and is of no further force
or effect. This Agreement shall be governed by the laws of the State of
Maryland, and any disputes arising out of or relating to this Agreement shall be
brought and heard in any court of competent jurisdiction in the State of
Maryland.
Counterparts
. This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

[Signatures on Following Page]

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.

Employer:

CHOICE HOTELS INTERNATIONAL, INC.

By: /s/ Thomas Mirgon

 

Title: Senior Vice President, Administration

Employee:

/s/ Stephen P. Joyce